 
 
I 
111th CONGRESS
1st Session
H. R. 4052 
IN THE HOUSE OF REPRESENTATIVES 
 
November 6, 2009 
Mr. Kind (for himself, Mr. Carnahan, Mr. Davis of Alabama, Mr. Herger, Mr. Melancon, Mr. Paul, and Mr. Tanner) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make certain disaster relief provisions permanent. 
 

1.Short titleThis Act may be cited as the Fair Disaster Tax Relief Act of 2009. 
2.Certain disaster relief provisions made permanent 
(a)Losses 
(1)In generalSection 165(h)(3)(B)(i)(I) of the Internal Revenue Code of 1986 is amended by striking before January 1, 2010. 
(2)Limitation on individual loss per casualtySection 165(h)(1) of such Code is amended by striking ($100 for taxable years beginning after December 31, 2009). 
(3)Effective date 
(A)In generalThe amendment made by paragraph (1) shall apply to disasters declared in taxable years beginning after December 31, 2009. 
(B)Increase in casualtyThe amendment made by paragraph (2) shall apply to taxable years beginning after December 31, 2009. 
(b)Expensing of qualified disaster expenses 
(1)In generalSection 198A(b)(2)(A) of such Code is amended by striking occurring before January 1, 2010. 
(2)Effective dateThe amendment made by paragraph (1) shall apply to amounts paid or incurred after December 31, 2010, in connection with disasters declared after such date. 
(c)Net operating losses attributable to Federally declared disasters 
(1)In generalSection 172(j)(1)(A)(i)(I) of such Code is amended by striking occurring before January 1, 2010. 
(2)Effective dateThe amendment made by paragraph (1) shall apply to losses arising in taxable years beginning after December 31, 2009, in connection with disasters declared after such date. 
(d)Waiver of certain mortgage revenue bond requirements following federally declared disasters 
(1)In generalSection 143(k)(12) of such Code is amended— 
(A)in subparagraph (A)(i) by striking occurring before January 1, 2010, and 
(B)in subparagraph (B)(i) by striking occurring before January 1, 2010,. 
(2)Effective dateThe amendment made by paragraph (1) shall apply to disasters occurring after December 31, 2009. 
(e)Special depreciation allowance for qualified disaster property 
(1)In generalSection 168(n)(2)(A)(ii)(I) of such Code is amended by striking occurring before January 1, 2010. 
(2)Effective dateThe amendment made by paragraph (1) shall apply to property placed in service after December 31, 2009, with respect disasters declared after such date. 
 
